Exhibit BYLAWS OF CENTURYTEL, INC. (as amended through April 7, 2010) BYLAWS CENTURYTEL, INC. TABLE OF CONTENTS Page ARTICLE I. OFFICERS 1 Section 1. Required and Permitted Positions and Offices 1 Section 2. Election and Removal of Officers 4 Section 3. Special Terms 5 ARTICLE II. BOARD OF DIRECTORS 5 Section 1. Powers 5 Section 2. Organizational and Regular Meetings 5 Section 3. Special Meetings 5 Section 4. Waiver of Notice 6 Section 5. Quorum 6 Section 6. Notice of Adjournment 6 Section 7. Written Consents 6 Section 8. Voting 6 Section 9. Use of Communications Equipment 7 Section 10.Indemnification 7 Section 11. Indemnity. 10 Section 12. Certain Qualifications 14 ARTICLE III. COMMITTEES 14 Section 1. Committees 14 Section 2. Appointment and Removal of Committee Members 15 Section 3. Procedures for Committees 15 Section 4. Meetings 15 Section 5. Authority to Fill Vacancies 16 ARTICLE IV. SHAREHOLDERS’ MEETINGS 16 Section 1. Place of Meetings 16 Section 2. Annual Meeting 16 Section 3. Special Meetings 16 Section 4. Notice of Meetings 17 Section 5. Notice of Shareholder Nominations and Shareholder Business 17 Section 6. Quorum 19 Section 7. Voting Power Present or Represented 20 Section 8. Voting Requirements 20 Section 9. Proxies 21 Section 10. Adjournments 21 Section 11. Written Consents 21 Section 12. List of Shareholders 21 Section 13. Procedure at Shareholders’ Meetings 21 ARTICLE V. CERTIFICATES OF STOCK 22 ARTICLE VI. REGISTERED SHAREHOLDERS 22 ARTICLE VII. LOSS OF CERTIFICATE 22 ARTICLE VIII. CHECKS 22 ARTICLE IX. DIVIDENDS 22 ARTICLE X. INAPPLICABILITY OF LOUISIANA CONTROL SHARE STATUTE 22 ARTICLE XI. CERTAIN DEFINITIONS 23 ARTICLE XII. AMENDMENTS 23 BYLAWS (Amended entirely May 23, 1995) (Amended Article I, Section I, Subsection 1.1(L), added new Subsection 1.1(O), and amended Subsection 1.2 - October 7, 1996) (Amended Article III, Section 1.1(B), Section 1 by adding new Subsection 1.3, Sections 3 and 4 amended in their entirety - November 21, 1996) (Amended Article I, Section I by adding, deleting, revising or renumbering various paragraphs of Subsection 1.1 and by revising Subsection 1.2 - October 7, (Amended Article I, Section 1 by adding or renumbering various paragraphs of Subsection 1.1, by revising Subsection 1.2, Article IV, Section 5, Subsections 5.2 and 5.7 amended in their entirety - November 19, 1998) (Amended Article I, Section I by adding Subsection 1.1(G), amending Subsection 1.2 and renumbering subsections - August 24, 1999) (Amended Article III, Section 1.1(D) - November 18, 1999) (Amended Article III in its entirety - February 25, 2003) (Amended Article I, Section 1.1(A, B and P) and Article II, Section 3.1 - August 26, (Amended ArticleI, Section1.1 (A, B, D, G, H and N) and Section 1.2, added new Article I, Section 3, and amended ArticleII, Sections2, 3.1, 3.2 and 10, ArticleIII, Sections1.1 and 5, ArticleIV, Sections3, 6.1 and 13, ArticleV and ArticleVIII – July 1, (Amended Article IV, Section 8 by revising Subsection 8.1 and adding Subsections 8.2 and 8.3 – April 7, 2010) ARTICLE I. OFFICERS Section
